DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Response to Amendment
	In view of the amendments to Claims 1 and 8, cancellation of Claim 7, and new Claims 12-20, the previous prior art rejections directed to the claims are maintained.  These rejections were necessitated by the amendments.
	In view of the amendments to Claims 1 and 8, cancellation of Claim 7, and new Claims 12-20, new §112(b) rejections are directed to the claims.  These rejections were necessitated by the amendments.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2016-022294, filed on 02/08/2016, is acknowledged as filed on 08/12/2019.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “complex oxide contains Si, Al, Ca, and O as essential elements” renders the claim indefinite.  The limitation lists the four components as essential elements and components as part of a closed composition, but continues to present additional components in dependent claims, including Mn (Claims 2 and 13), S (Claims 3 and 14), and components of at least one element elected from B, Mg, Na, Mn, Sr, Ti, Ba, and Zn (Claims  8 and 18), and at least one element from C, Cu, Ni, Cr, and Mo (Claims 10 and 20).  Therefore, the scope of the composition is not clearly defined, since the independent Claim 1 and 12 list Si, Al, Ca, and O as essential components but have additional components in the dependent claims, and the phrase renders the claims indefinite.
	For purposes of Office examination, the Examiner is interpreting this phrase to mean that the complex oxide comprises Si, Al, Ca, and O.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN 101772389B (Kudo) in view of United States Patent Publication No. US 6,264,718 B1 (Akagi).
In regards to Claims 1 and 12, Kudo discloses an iron-based mixed powder for powder metallurgy and an iron powder sintered body (¶1), where the iron-based mixed powder for powder metallurgy comprises iron-based powder, graphite powder, Cu powder, and a composite oxide (¶26, Claim 1).  Kudo teaches that the composite oxide preferably contains an oxide of an element selected from at least one of B, Na, Li, K, Mn, Mg, Ca, Ba, and Si, and is an oxide containing two or more kinds of aforementioned oxides (¶¶65-66) – corresponding to complex oxide particles.  Kudo further teaches that the particle diameter of the composite oxide is preferably 80 µm or less and preferably 80 µm smaller than the diameter of the iron-based powder of about 100 µm or less, since the size of the composite oxide at the time of addition is likely to be a pore after sintering (¶71) – which overlaps with the range of 0.3 µm to 2.5 µm 
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Kudo additionally teaches that although the lower limit is not particularly specified, as long as the particle size is made fine, it will be consumed by pulverization (¶71).  Kudo discloses the process of producing the iron-based sintered body from the iron-based mixed powder for powder metallurgy and for a first embodiment (¶¶77, 83).  
Kudo teaches that the composite oxide may contain two or more kinds of oxides, such as oxides of B, Na, Li, K, Mn, Mg, Ca, Ba, or Si and Al2O3 or FeO, etc. (¶69), but Kudo does not teach that the complex oxide contains Si, Al, Ca, and O as essential elements, the ratio of the total mass of Si, Al, Ca, and O to the total mass of the complex oxide being from 45% to 99.8% inclusive (instant Claim 1), wherein the complex oxide contains in % by mass, from 4% to 35% inclusive of Si, from 2% to 25% inclusive of Al, from 2% to 35% inclusive of Ca, and from 35% to 55% inclusive of O, an additional element of Mg from 0.5% to 15% inclusive.
In a similar field of a powder metallurgy product with improved machinability, Akagi teaches a powder metallurgy product made from constituent including iron powder (Column 1, Lines 43-49) where a machinability improving element to improve machinability of a powder metallurgy product is substantially uniformly contained in iron grains of iron powder (Column 2, Lines 23-32).  Akagi further teaches that an element which has a pinning effect may be used, 2, or 2CaO—Al2O3—SiO2, or a ceramic powder having a higher melting point than that of iron may be used (Column 2, Lines 38-41).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized an oxide essentially consisting of Al, Si, Mg, Mn or Ca as taught by Akagi uniformly throughout the iron grains of the iron-based mixed powder for metallurgy, serving as a composite oxide, of Kudo.  One skilled in the art would have been motivated by the desire and expectation of improving machinability of a powder metallurgy product as taught by Akagi within the iron powder sintered body of Kudo to optimize mechanical properties, in a known combination and ratio of the components in the art.
The instant application provides no specific process for sintering to fabricate the iron-based sintered body comprising a metal matrix and complex oxide particles contained in the metal matrix other than utilizing mixing on the fine powder.  Thus, as to Claim 1, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).  In particular, given the fact that the iron-based sintered body of Kudo in view of Akagi is compositionally equivalent to that as claimed in instant Claim 1, one of ordinary skill in the art would expect a 
Kudo teaches sintering iron-based mixed powder for powder metallurgy to form an iron-based sintered body, and mixing of the mixed powder, which is the same method used by Applicants to produce the claimed product.  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including when a main viewing field having an area of 176 µm x 226 µm is taken on a cross section of the iron-based sintered body and divided into a 5 x 5 array of 25 viewing fields each having an area of 35.2 µm x 45.2 µm, the complex oxide particles have an average equivalent circle diameter of from 0.3 pm to 2.5 pm inclusive, a value obtained by dividing the total area of the 25 viewing fields by the total number of complex oxide particles present in the 25 viewing fields is from 10 µm2/particle to 1,000 µm2/particle inclusive, and the number of viewing fields in which no complex oxide particle is present is 4 or less out of the 25 viewing fields (instant Claim 1).
Kudo teaches that the melting point of the composite oxide is approximately 1000 °C or lower, and the softening point is approximately 70% of the melting point (Page 5, ¶10), which overlaps with the claimed range of a softening point of 950 °C or lower (instant Claim 12).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Although Kudo does not explicitly teach that the complex oxide has a glass transition point of 725 °C or lower, one of ordinary skill in the art 

In regards to Claims 2, 8, 13, and 18, Kudo further teaches the component composition of the iron powder for a first embodiment that is pressed and sintered from the iron-based mixed powder for powder metallurgy (¶83) where Mn comprises 0.16% by mass (Table 1), corresponding to an iron-based sintered body containing Mn in an amount from 0.05% by mass to 0.35% by mass inclusive (instant Claims 2 and 13), and at least part of the Mn is bonded to the complex oxide or is present as a solute in the complex oxide and 0.01-0.3% of Mn (instant Claims 8 and 18).

In regards to Claim 3 and 14, Kudo further teaches the component composition of the iron powder for a first embodiment that is pressed and sintered from the iron-based mixed powder for powder metallurgy (¶83) where S comprises 0.008% by mass (Table 1), corresponding to an iron-based sintered body further containing S in an amount from 0.001% by mass to 0.02% by mass inclusive, and at least part of the S is bonded to the complex oxide or is present as a solute in the complex oxide.

In regards to Claim 4-5 and 15-16, Kudo teaches that the object of the invention is to provide an iron powder sintered body having good machinability even in a cutting of about 100 to 200m/min without reducing the strength- (¶22).  Kudo additionally teaches that the composite 5 poise or less at 800 degrees Celsius,  and the composite oxide is sintered with the iron powder and allows the iron interface to become smooth (¶29).  Kudo discloses that the composite oxide contained in the sintered iron powder body is melted during cutting to exhibit a lubricating effect to suppress tool wear and improve tool life (¶35).  Kudo additionally discloses that melt softening of the composite oxide occurs during sintering, and the original shape at the time of addition is not retained after sintering so that the particle diameter of the added composite oxide has little effect on the machinability and strength (¶71).
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Examiner notes that Kudo in view of Akagi does not teach that in a cross section of the iron-based sintered body that includes a surface region within 10 µm from a surface of the iron-based sintered body, the complex oxide particles include irregularly shaped particles each including a buried portion buried in the metal matrix and an exposed extending portion exposed at the surface and extending in on direction from the buried portion (Claim 4) or that the exposed extending portion is present within 3 µm from the surface of the iron-based sintered body (Claim 5) – but notes that the general arrangement of the complex oxide particles within the iron-based sintered body are inherent of the body comprised of iron-based powder and composite oxide particles sintered together.  As Kudo teaches as an example of the manufacturing method of the iron powder sintered body (¶77), the iron-based powder, graphite powder, Cu powder, and composite oxide are mixed using a mixer or the like (¶77)  such as a V-type mixer for 60 minutes (¶83), which would result in a uniformly-mixed iron-based mixed powder for metallurgy.  As Kudo further teaches, the powder mixture is press formed to obtain a green compact before being 
	Therefore, Kudo in view of Akagi sets forth a product and material that appears to have the same structure as set forth in the instant application.  From Kudo’s teaching that the original shape of the complex oxide not being retained during sintering (¶71) and the instant application’s teaching that the complex oxide is heated to the temperature of the cutting edge of a cutting tool and thereby softened and extended in the cutting direction (¶61), the complex oxide taught by Kudo would be inherently be irregularly shaped from the sintering and have portions along the surface of the iron-powder sintered body that would be exposed and buried within the metal matrix in a cross section of the iron-based sintered body that included a surface region within 10 µm from the surface of the iron-based sintered body and would be formed by the cutting force (¶¶57, 58).  The shape and size of the inherent irregularly-shaped complex oxide particles would be limited by their particle diameter size, which as Kudo teaches is preferably 80 µm less than the iron powder diameter of 100 µm (¶71).  Because the complex oxide particles were uniformly distributed throughout the iron powder at the time of mixing with their specific diameters and then sintered according to the described process, they would inherently possess the properties of having an exposed extending portion within 3 µm from the surface of the iron-based sintered body (instant Claims 4 and 5).

In regards to Claims 10-11 and 20, Kudo further teaches a component composition of the iron powder for a first embodiment that is pressed and sintered from the iron-based mixed powder for powder metallurgy (¶83), where C comprises 0.8% by mass and Cu comprises 2.0% by mass (Table 3), corresponding to an iron-based sintered body wherein C is contained in an .

Claims 6, 8-9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN 101772389B (Kudo) in view of United States Patent Publication No. US 6,264,718 B1 (Akagi) and “Fe and Mg in plagioclase”, Longhi et al., Proc. Lunar Sci. Conf. 7th (1976), p. 1281-1300 (Longhi).
In regards to Claims 6, 8-9, and 17-19, Kudo in view of Akagi teach the iron-based sintered body according to Claim 1, but does not explicitly teach that the complex oxide is composed from 4% to 35% inclusive of Si, from 2% to 25% inclusive of Al, from 2% to 35% inclusive of Ca, from 35% to 55% inclusive of O (instant Claim 6), and from 0.5% to 15% inclusive of Mg (instant Claim 8).  
In the similar field of oxides comprising Al, Si, Mg, Mn, or Ca, Longhi teaches a basaltic plagioclase of a system Ca4Si2O8—Al8Si2O8—Si4O8—(Fe, Mg)Si3O8, with mass percents of Si, Al, Ca, O, and Mg of 24.8%, 17.3%, 12.9%, 41.1%, and 3.9%, respectively – exists at an equilibrium (Pages 1281-1282) – corresponding to a complex oxide containing, in % by mass, from 4% to 35% inclusive of Si, from 2% to 25% inclusive of Al, from 2% to 35% inclusive of Ca, from 35% to 55% inclusive of O, and from 0.5% to 15% inclusive of Mg.  One skilled in the art would have been motivated by the desire and expectation of improving machinability of a powder metallurgy product as taught by Akagi within the iron powder sintered body of Kudo to optimize mechanical properties, in a known combination and ratio of the components in the art.  

In regards to Claim 9, Kudo in view of Akagi and Longhi teaches the iron-based sintered body according to Claim 1, and teaches that the object of the invention is to provide an iron powder sintered body having good machinability even in a cutting of about 100 to 200m/min without reducing the strength- (¶22).  Kudo additionally teaches that the composite oxide has a viscosity of 105 poise or less at 800 degrees Celsius,  and the composite oxide is sintered with the iron powder and allows the iron interface to become smooth (¶29).  Kudo discloses that the composite oxide contained in the sintered iron powder body is melted during cutting to exhibit a lubricating effect to suppress tool wear and improve tool life (¶35).  Kudo additionally discloses that melt softening of the composite oxide occurs during sintering, and the original shape at the time of addition is not retained after sintering so that the particle diameter of the added composite oxide has little effect on the machinability and strength (¶71).  Kudo teaches that the Belag protective oxide film is adhered to tool tip during oxide-cut steel techniques, where the tool wear is suppressed by the protective action of the film (¶62).
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Examiner notes that Kudo in view of Akagi and Longhi does not teach that the complex oxide contains at least 30% by mass of an amorphous component, but notes that this property is 
Kudo in view of Akagi and Longhi set forth a product and material that appears to have the same structure as set forth in the instant application.  Thus, the iron-based sintered body taught by Kudo in view of the complex oxide compositions as taught by Akagi and Longhi would inherently possess the characteristic of containing at least 30% by mass an amorphous component due to the fact that the amorphous component is directly impacted by the compositional values of Si, Al, and Mg.  The compositional values of the complex oxide as taught by Akagi and Longhi would give rise to at least an inherent 30% by mass of an amorphous component in the iron-based sintered body of Kudo.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 6-11 of U.S. Patent No. US 10,280,488 B2 (Ueno) in view of Chinese Patent Publication No. CN 101772389B (Kudo).
Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar claim limitations and can be amended to have overlapping claim scopes.
In regards to Claim 1 of the instant application, Claim 1 of Ueno teaches an iron-based powder for powder metallurgy comprising an iron-based powder and composite oxide powder.  Moreover, Claims 6 and 7 of Ueno teach that the composite oxide powder has an average particle diameter of 10 µm or less (Claim 6) and 5 µm or less (Claim 7), where the average particle diameter is not more than 1/5 (Claim 6) and 1/10 (Claim 7) of the average particle diameter of the iron-based powder, with a maximum particle diameter of 20 µm or less (Claim 6) or 10 µm or less (Claim 7) which overlaps with the range of the instant application for the average equivalent circle diameter of 0.3 µm to 2.5 µm inclusive.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In the same field of sintering iron-based powder with composite oxide for improved machinability, Kudo discloses an iron-based mixed powder for powder metallurgy and an iron powder sintered body (¶1), where the iron-based mixed powder for powder metallurgy comprises iron-based powder, graphite powder, Cu powder, and a composite oxide (¶26, Claim 1).  Kudo n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Kudo additionally teaches that although the lower limit is not particularly specified, as long as the particle size is made fine, it will be consumed by pulverization (¶71).  Kudo discloses the process of producing the iron-based sintered body from the iron-based mixed powder for powder metallurgy and for a first embodiment (¶¶77, 83).  Kudo teaches that from this sintering process, the iron powder sintered body will have good machinability, even in the cutting range of about 100 to 200m/min and without lowering strength.
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have the process for sintering an iron-based powder and composite oxide as taught by Kudo within the iron-based mixed powder for powder metallurgy as taught by Ueno.  One skilled in the art would have been motivated by the desire and expectation of an iron powder 
Ueno in view of Kudo teaches sintering iron-based mixed powder for powder metallurgy to form an iron-based sintered body, and mixing of the mixed powder, which is the same method used by Applicants to produce the claimed product.  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including when a main viewing field having an area of 176 µm x 226 µm is taken on a cross section of the iron-based sintered body and divided into a 5 x 5 array of 25 viewing fields each having an area of 35.2 µm x 45.2 µm, the complex oxide particles have an average equivalent circle diameter of from 0.3 pm to 2.5 pm inclusive, a value obtained by dividing the total area of the 25 viewing fields by the total number of complex oxide particles present in the 25 viewing fields is from 10 µm2/particle to 1,000 µm2/particle inclusive, and the number of viewing fields in which no complex oxide particle is present is 4 or less out of the 25 viewing fields (instant Claim 1).
Kudo teaches that the melting point of the composite oxide is approximately 1000 °C or lower, and the softening point is approximately 70% of the melting point (Page 5, ¶10), which overlaps with the claimed range of a softening point of 950 °C or lower (instant Claim 12).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Although Kudo does not explicitly teach that the 

In regards to Claims 2 and 13, Kudo further teaches the component composition of the iron powder for a first embodiment that is pressed and sintered from the iron-based mixed powder for powder metallurgy (¶83) where Mn comprises 0.16% by mass (Table 1), corresponding to an iron-based sintered body containing Mn in an amount from 0.05% by mass to 0.35% by mass inclusive, and at least part of the Mn is bonded to the complex oxide or is present as a solute in the complex oxide.    

In regards to Claims 3 and 14, Kudo further teaches the component composition of the iron powder for a first embodiment that is pressed and sintered from the iron-based mixed powder for powder metallurgy (¶83) where S comprises 0.008% by mass (Table 1), corresponding to an iron-based sintered body further containing S in an amount from 0.001% by mass to 0.02% by mass inclusive, and at least part of the S is bonded to the complex oxide or is present as a solute in the complex oxide.

In regards to Claims 4-5 and 15-16 of the instant application, Kudo teaches that the object of the invention is to provide an iron powder sintered body having good machinability even in a cutting of about 100 to 200m/min without reducing the strength- (¶22).  Kudo additionally 5 poise or less at 800 degrees Celsius,  and the composite oxide is sintered with the iron powder and allows the iron interface to become smooth (¶29).  Kudo discloses that the composite oxide contained in the sintered iron powder body is melted during cutting to exhibit a lubricating effect to suppress tool wear and improve tool life (¶35).  Kudo additionally discloses that melt softening of the composite oxide occurs during sintering, and the original shape at the time of addition is not retained after sintering so that the particle diameter of the added composite oxide has little effect on the machinability and strength (¶71).
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Examiner notes that Ueno in view of Kudo does not teach that in a cross section of the iron-based sintered body that includes a surface region within 10 µm from a surface of the iron-based sintered body, the complex oxide particles include irregularly shaped particles each including a buried portion buried in the metal matrix and an exposed extending portion exposed at the surface and extending in on direction from the buried portion (Claim 4) or that the exposed extending portion is present within 3 µm from the surface of the iron-based sintered body (Claim 5) – but notes that the general arrangement of the complex oxide particles within the iron-based sintered body are inherent of the body comprised of iron-based powder and composite oxide particles sintered together.  As Kudo teaches as an example of the manufacturing method of the iron powder sintered body (¶77), the iron-based powder, graphite powder, Cu powder, and composite oxide are mixed using a mixer or the like (¶77)  such as a V-type mixer for 60 minutes (¶83), which would result in a uniformly-mixed iron-based mixed powder for metallurgy.  As Kudo further teaches, the powder mixture is press formed to obtain a green compact before being 
	Therefore, Ueno in view of Kudo sets forth a product and material that appears to have the same structure as set forth in the instant application.  From Kudo’s teaching that the original shape of the complex oxide not being retained during sintering (¶71) and the instant application’s teaching that the complex oxide is heated to the temperature of the cutting edge of a cutting tool and thereby softened and extended in the cutting direction (¶61), the complex oxide taught by Kudo would be inherently be irregularly shaped from the sintering and have portions along the surface of the iron-powder sintered body that would be exposed and buried within the metal matrix in a cross section of the iron-based sintered body that included a surface region within 10 µm from the surface of the iron-based sintered body and would be formed by the cutting force (¶¶57, 58).  The shape and size of the inherent irregularly-shaped complex oxide particles would be limited by their particle diameter size, which as Kudo teaches is preferably 80 µm less than the iron powder diameter of 100 µm (¶71).  Because the complex oxide particles were uniformly distributed throughout the iron powder at the time of mixing with their specific diameters and then sintered according to the described process, they would inherently possess the properties of having an exposed extending portion within 3 µm from the surface of the iron-based sintered body.

In regards to Claims 6, 8, and 17-18 of the instant application, Claims 1-2 of Ueno teach an iron-based powder for powder metallurgy comprising an iron-based powder, where the composite oxide contains, by mass, from 15% to 30% Si, from 9% to 18% Al, from 3% to 6% B, from 0.5% to 3% Mg, from 2% to 6% Ca, from 0.01% to 1% Sr, and from 45% to 55% O, where n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to Claim 9 and 19 of the instant application, Claim 8 of Ueno teaches an iron-based powder for powder metallurgy wherein the composite oxide contains an amorphous component in an amount of 30% or more.

In regards to Claims 10-11 and 20 of the instant application, Claims 9-11 of Ueno teach an iron-based powder for powder metallurgy further comprising at least one of a graphite powder and at least one non-Fe metal powder selected from Cu, Ni, Cr, and Mo powders, wherein the graphite powder has an average diameter from 2 µm to 30 µm and is contained in an amount from 0.2% to 3.0% by mass based on a total amount of iron-based powder, wherein the non-Fe metal powder is contained in an amount from 0.5% by mass to 6.5% by mass based on a total amount of the iron-based powder.
 
Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art do not disclose or render obvious the complex oxide containing Si, Al, Ca, and O as essential elements, the ratio of the total mass of Si, Al, Ca, and O to the complex oxide being 45%-99.8% inclusive (Applicant’s Arguments, Pages10-12), Examiner notes that the aforementioned limitation has 112(b) indefiniteness issues regarding the essential components of Si, Al, Ca, and O but additional recitation of further components in dependent claims.  Therefore, as set forth above for purposes of examination, Examiner is interpreting the phrase broadly to mean that the complex oxide comprises Si, Al, Ca, and O.  The new prior art rejections as set forth provide a clear rationale to one of ordinary skill in the art to incorporate such components in a complex oxide, it would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized an oxide essentially consisting of Al, Si, Mg, Mn or Ca as taught by Akagi uniformly throughout the iron grains of the iron-based mixed powder for metallurgy, serving as a composite oxide, of Kudo.  One skilled in the art would have been motivated by the desire and expectation of improving machinability of a powder metallurgy product as taught by Akagi within the iron powder sintered body of Kudo to optimize mechanical properties, in a known combination and ratio of the components in the art.
Therefore, Applicant’s argument is not persuasive.

Applicant further argues in regards to the Double Patenting Rejections, that Kudo does not necessarily or inherently possess the claimed features, due to the fact that Kudo discloses 
In regards to Applicant’s arguments, Examiner notes that preferred embodiments do not teaching away; although the complex oxides listed in No.1-8 in Table 2 of Kudo do not appear to have Al nor Ca, Kudo teaches that “when the composite oxide contains two or more kinds of oxides, the oxide other than the oxide of B, Na, Li, K, Mn, Mg, Ca, Ba, or Si may be Al2O3 (¶69).  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  Therefore, Kudo discloses complex oxides that have identical or substantially identical compositions to the complex oxides claimed in Claim 1 of the instant Application.  In regards to Applicant’s argument of the deficiency of a V-type mixer, Examiner notes that attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, 
	Therefore, Applicant’s argument is not persuasive.

	Applicant argues, in regards to new Claims 12-20, that the prior art references do not disclose the composition of Si, Al, Aca, and O as essential elements, nor the glass transition point of 725 °C or lower and a softening point of 950 °C or lower (Applicant’s Arguments, Pages 15-16).
In regards to Applicant’s argument, Examiner notes that in view of the new prior art rejections and Response to Argument above, Applicant’s argument is rendered moot.  In particular, as set forth in the rejections, Kudo teaches that the melting point of the composite oxide is approximately 1000 °C or lower, and the softening point is approximately 70% of the melting point (Page 5, ¶10), which overlaps with the claimed range of a softening point of 950 °C or lower (instant Claim 12).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Although Kudo does not explicitly teach that the complex oxide has a glass transition point of 725 °C or lower, one of ordinary skill in the art would expect, given the melting point and the softening point as disclosed by Kudo and the fact that the composition of Kudo being substantially equivalent to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784